DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 06/15/2021 are entered.  The amendments change the scopes of the previously presented claims and overcome all previously presented claim rejections and drawing objections.  Previously presented claim rejections and drawing objections are withdrawn herein.

Allowable Subject Matter
Claims 1, 16, 22, 24 and 29-44 are allowed.
The following is an examiner’s statement of reasons for allowance: amended claims overcome previously presented rejections as presented by the applicant’s argument filed on 06/15/2021.  Previously cited reference fail to disclose that the STA receives “a parameter that identifies a wake-up channel” in each set of parameters and “performing scanning on one or more wake-up channels, wherein one or more durations when the recipient communication node stays on the one or more wake-up channels is determined by the first source communication node” as required in the amended claims.  Other relevant references found in the updated search (listed below in the Conclusion section) also fail to cure the deficiencies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Huang (US 2020/0178178) discloses a station receiving wake-up radio parameters that includes information on the monitoring period for the wake-up signals from an access point.  However, the parameters is only received for one access point configuring the station  as opposed to an access point that include parameters for other source nodes as required in the currently presented claims.  Wang (US 2020/0196239) and Kim (US 2020/0245238) also include similar teachings and deficiencies.
	Cariou (US 2018/0184435) discloses communicating the addresses of candidate APs to the STA and target transmission time interval of its wake up packet (paragraph [0029]), but does not disclose “performing scanning on one or more wake-up channels, wherein one or more durations when the recipient communication node stays on the one or more wake-up channels is determined by the first source communication node”.
	Jia (US 2020/0137682) discloses a station that maintains a list of access points and time duration for monitoring for wake-up signals from the access points (paragraph [0158].  However, the station in Jia maintains the list itself without receiving the list and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUTAI KAO/Primary Examiner, Art Unit 2473